DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 7, 2022. Claims 1 and 13 are amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on January 7, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the amended independent Claims 1 and 13, specifically: 
"generate an output message referencing the at least a location attraction datum as a function of the attentiveness level and the geographical location and provide the output message to the operator as a function of an affirmed attentive state of the operator".
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Ricci teaches that Ricci: Figs. 1-10, a plurality of sensors to collect various info, e.g. environmental info that the vehicle operates in, vehicle status, driver state/conditions (i.e. attentiveness level), location/position of the vehicle, and etc.; Figs. 30-31 info regarding whether the vehicle is near a border (i.e. location datum), determine whether driver needs language assistant and provide translation service (i.e. provide output message (i.e. assistant) to the operator as a function of an affirmed attentive state of the operator (i.e. at the board and needs translation assistance)); Figs. 36-37 determine vehicle location and provide payment assistant and etc.; [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location);
Coulter teaches that Coulter: Figs. 1A-B, based on driver state, location and environmental condition (day or night) to recommend attraction e.g. rest area or hotel etc., where recommendation is a form of output message.
Ricci as modified teaches "generate an output message referencing the at least a location attraction datum as a function of the attentiveness level and the geographical 
Conclusion: Examiner has shown the rejections set forth in the Office Action of October 7, 2021 are proper. In light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170067747 A1 (Ricci), in view of US 20160001781 A1 (Fung) and in further view of US 20060267781 A1 (Coulter).
Regarding Claims 1 and 13, Ricci teaches:
A system for using artificial intelligence to present geographically relevant user-specific recommendations based on vehicle operator attentiveness, the system comprising: at least a transport communication device installed in a vehicle; at least a driving condition sensor, in communication with the at least a transport communication device, the at least a driving condition sensor designed and configured to: monitor driving conditions; and generate at least a driving condition datum; at least an operator sensor, in communication with the at least a transport communication device, the at system configuration installed in a vehicle that has a plurality of sensors to collect various info, e.g. environmental info that the vehicle operates in, vehicle status, driver state/conditions (i.e. attentiveness level), location/position of the vehicle, and available assistance that the system may provide to the driver at or near the vehicle area; e.g. Fig. 19, driver health data; Figs. 30-31 the vehicle is near a border, determine whether driver needs language assistant and provide translation service; Figs. 36-37 determine vehicle location and provide payment assistant and etc.; [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location).
, estimating driver safety factor (e.g. driver state) based on measured driver info and vehicle info; Figs. 33-34, driver state based on eyelid movement, Figs. 35-36 driver head movement (i.e. head contour); Figs. 88-89, detect crash condition and Figs. 97-98 crossing center line (i.e. external sensing), where the driver and vehicle conditions can be estimated through many means including artificial intelligence); 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ricci with methods of detecting driver attentiveness as further taught by Fung. The advantage of doing so is to provide a mechanism to monitor vehicle and driver state to improve driving safety (Fung: [0006]-[0007]).
Ricci does not illustrate explicitly on recommendation of attraction based on location and driver state. However, Coulter teaches (Coulter: Figs. 1A-B, based on driver state, location and environmental condition (day or night) to recommend attraction e.g. rest area or hotel etc.) 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ricci with recommendation of attraction based on location and driver state as further taught by Coulter. The advantage of doing so is to provide a mechanism to monitor vehicle and driver state for possible mitigating actions (Coulter: [0004]-[0006]).
Regarding Claims 2 and 14, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
exterior facing camera).
Regarding Claims 3 and 15, Ricci as modified teaches all elements of Claims 1/2 and 13/14 respectively. Ricci as modified further teaches:
The system of claim 2, wherein capturing the video feed further comprises: detecting external objects; and generating at least a driving condition datum as a function of detected external objects (Ricci: Fig. 33, a vehicle in another lane).
Regarding Claims 4 and 16, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein the at least an operator sensor further comprises at least an operator-facing camera configured to capture a video feed of the operator (Fung: Figs. 33-34, driver state based on eyelid movement, Figs. 35-36 driver head movement (i.e. head contour)).
Regarding Claim 5, Ricci as modified teaches all elements of Claims 1/4. Ricci as modified further teaches:
The system of claim 4, wherein capturing the video feed of the operator further comprises: detecting operator face contours; and generating at least an operator state datum as a function of the detected operator face contours (Fung: Figs. 33-34, driver state based on eyelid movement, Figs. 35-36 driver head movement (i.e. head contour)).
Regarding Claim 6, Ricci as modified teaches all elements of Claim 1. Ricci as modified further teaches:
Figs. 33-34, driver state based on eyelid movement, [0306], detect lack of focus of vehicle operator).
Regarding Claims 7 and 17, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein determination of attentiveness level further comprises: making a risk determination as a function of the at least a driving condition datum; and determining the attentiveness level based on the risk determination (Fung: [0693]-[0696], determine driver state in consideration of environmental risk levels).
Regarding Claim 8, Ricci as modified teaches all elements of Claim 1. Ricci as modified further teaches:
The system of claim 1, wherein making the risk determination further comprises: extracting a plurality of historical operator data and a plurality of correlated historical driving condition data; generating a machine-learning model as a function of the plurality of historical operator data and the plurality of correlated historical driving condition data; and making a risk determination using the machine-learning model and the at least a driving condition datum (Ricci: [0228], [0425], profile data include driving history (e.g. historical, current, and/or future travel destinations), bioinformatics, medical info, likes/dislikes, hobbies, contacts, and etc.; Fung taught that driver state and vehicle info can be obtained through AI, where correlating historic data (ground truce) with current acquisition data is a known practice in neural network based AI
Regarding Claim 9, Ricci as modified teaches all elements of Claim 1. Ricci as modified further teaches:
The system of claim 1, wherein determining the attentiveness level further comprises: determining a direction of operator focus; and generating an attentiveness level using the direction of operator focus (Fung: Figs. 33-34, driver state based on eyelid movement, [0306], detect lack of focus of vehicle operator).
Regarding Claims 10 and 18, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein the recommender module is further configured to make a selection from the at least a local attraction datum by: receiving a plurality of operator preference variables; generating a loss function of the plurality of local attraction data using the plurality of operator preference variables; and minimizing the loss function (Ricci: [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location, where neural network is trained to use selective variables).
Regarding Claims 11 and 19, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein the recommender module further comprises a language processing module configured to provide the output message as a function of operator preferred language (Ricci: [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location)
Regarding Claims 12 and 20, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein: receiving the at least a local attraction datum includes receiving a plurality local attraction data; and the recommender module is further configured to select at least a local attraction datum from the plurality of local attraction data (Ricci: [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location; Coulter: Figs. 1A-B, based on driver state, location and environmental condition (day or night) to recommend attraction e.g. rest area or hotel etc.).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649